DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 
Allowable Subject Matter
Claims 1-13 are allowed.

Regarding claim 1, the prior art Cipollone (US 5769364) discloses a method for health assessment of a track circuit and/or of a track section (see Abstract, Figs 1 and 2, column 1 lines 11-25, and claim 1: method of using a track circuit that can assess if the one of the rails is broken, i.e. a health assessment of a track section), the track circuit being configured for detecting the presence of a vehicle on the track section between a transmitting end and a receiving end of the track circuit (see Abstract, Figs 1 and 2, column 2 lines 35-50, and column 3 lines 38-58: track circuit has a transmitting end and a receiving end, can detect when the vehicle enters the track section), the transmitting end and the receiving end being associated to respective ends of the track section, the method being implemented by an electronic device (see Abstract, Figs 1 and 2, column 
obtaining, from a sensor device placed near the receiving end, samples of an electrical parameter of electric signal pulses transmitted between the transmitting end and the receiving end of the track circuit, forming a temporal series of received samples (see Figs 1 and 2, column 3 lines 26-37, and column 3 line 59 to column 4 line 15: samples measurements at regular intervals, i.e. forms a temporal series of samples, from sensors at the receiving end, that were transmitted from the transmitting end; and see column 3 lines 38-59 and column 4 lines 22-37: discloses transmission and reception of successive pulse bursts, i.e. signal pulses),
determining a first peak value (see Abstract, Fig. 2, and column 4 lines 22-45: determines peak values in order to determine an average peak value); and 
computing a track circuit health indicator depending on the first peak value (see Abstract, Fig. 2, and column 4 line 22 – column 5 line 4: can determine if there is a broken rail based upon the peak measurements). 

Heshmat Dehkordi (US 20190050669) discloses a method of detecting peak values disclose wherein the determination of the peak includes applying an automatic clustering algorithm to separate the received samples in clusters (see Fig. 4 and paragraphs 0025-0027 and 0145: k-means clustering for peak detection), and 
selecting one of said clusters and determining, for the selected cluster, a first peak value of the received samples classified within the selected cluster (see Abstract and paragraph 0027: identifying peaks in each cluster). 

However the algorithm disclosed in Pratt is used to analyze frequency sub-bands for the purpose of identifying the source of the transmitted data. While the primary reference Cipollone only involves the transmission and reception of data between two units using uniform pulses. 

The prior art fails to disclose the claimed combination of a method for health assessment of a track circuit and/or of a track section, the track circuit being configured for detecting the presence of a vehicle on the track section between a transmitting end and a receiving end of the track circuit, the transmitting end and the receiving end being associated to respective ends of the track section, the method being implemented by an electronic device, and comprising:
- obtaining, from a sensor device placed near the receiving end, samples of an electrical parameter of electric signal pulses transmitted between the transmitting end and the receiving end of the track circuit, forming a temporal series of received samples,
- processing the temporal series of received samples to obtain estimated pulse features of the received samples,


- selecting one of said clusters and determining, for the selected cluster, a first peak value of the received samples classified within the selected cluster, and
- computing a track circuit health indicator depending on the first peak value determined for the selected cluster.

Independent claim 11 is allowable for the same reasons as independent claim 1. 

Dependent claims 2-10 and 12-13 are allowable due to their dependency upon independent claims 1 or 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865